DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The rejection of Claim(s) 1 — 2, 6 and 9 — 17 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inagaki et al (U.S. Patent
Application Publication No. 2006/0063008 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase ‘one or more ethylene terephthalate units containing an amorphous component’ is not disclosed in the original specification. The phrase ‘an ethylene terephthalate unit containing no amorphous component’ is not disclosed in the original specification.

4.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase ‘not prepared from 1,4 – butanediol’ is not disclosed in the original specification.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the phrase ‘the polyester’ in line 20. There is insufficient antecedent basis for this limitation in the claim.

7.	Claim 14 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘the film is not’ is indefinite as it is unclear if ‘the film’ is the heat shrinkable film of Claim 1 or the heat shrinkable polyester film of Claim 1. The term ‘comprising’ in line 4 is indefinite as a heat – shrinkable polyester film consisting of ethylene terephthalate units is claimed in Claim 1.


8.	Claim 17 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘comprises’ is indefinite as a heat – shrinkable polyester film consisting of ethylene terephthalate units is claimed in Claim 1.

9.	Claim 18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘comprises’ is indefinite as a heat – shrinkable polyester film consisting of ethylene terephthalate units is claimed in Claim 1.

Claim Rejections – 35 USC § 103
10.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11. 	Claim(s) 1 — 2, 6 and 9 — 18 is/are rejected under 35 U.S.C. 102(b) as anticipated by or,
in the alternative, under 35 U.S.C. 103 as obvious over Inagaki et al (U.S. Patent
Application Publication No. 2006/0063008 A1) as evidenced by Matsumi et al (U.S. Patent No. 2011/0128743 A1). 
With regard to Claim 1, Inagaki et al disclose a heat shrinkable polyester film
(paragraph 0052) having a shrinkage in the main shrinkage direction of 60 to 80% and 0 to 7% in the direction orthogonal to the main shrinkage direction when treated in hot water of 98 degrees
Celsius for 10 seconds (paragraph 0038); the main shrinkage direction is either the longitudinal
direction or the transverse direction (vertical direction or transverse direction; paragraph 0049);
the film comprises 40 weight% polyethylene terephthalate, 50 weight% of a polyester
comprising 100 mol% terephthalic acid, 30 mol% neopentyl glycol and 70 mol% ethylene
glycol and 10 weight % polybutylene terephthalate, as disclosed in an example (paragraph 0098);
the film is therefore structurally identical to a film comprising a polyester of the film, which is the combination of the polyethylene terephthalate and the polyester, to which the polybutylene terephthalate is added; the film therefore comprises the polyester, and the polybutylene terephthalate, and the polyester consists of two ethylene terephthalate units because the polyethylene terephthalate and the polyester each constitute an ethylene terephthalate unit; a draw ratio of 3.5 is disclosed (paragraph 0049), as disclosed in paragraph 0016 of the instant specification; more than 2 mol% and less than 20 mol% of a monomer component that can form an amorphous component is also disclosed, which is a monomer unit composed of terephthalic acid and neopentyl glycol as disclosed in paragraphs 0032 — 0039 of the instant specification; the claimed shrinkage stress ratio and refractive index are therefore disclosed. Alternatively, it would have been obvious for one of ordinary skill in the art to provide for the film of the example. The claimed shrinkage stress ratio and refractive index would therefore be obtained.
Because a monomer component that can form an amorphous component is 
disclosed, the polyester contains an amorphous component, as disclosed in paragraph 0034 of the instant specification. It is not disclosed by Inagaki et al that polyethylene terephthalate contains no amorphous component. However, Matsumi et al disclose that polyethylene terephthalate is crystalline (paragraph 0017).
With regard to Claims 2, 6 and 9, the claimed maximum shrinkage stress is therefore disclosed.
With regard to Claims 10 — 13, the polyester film is a label for a bottle that is bonded by
thermal shrinkage (paragraph 0088 of Inagaki et al). A package, which is a labeled bottle, is therefore obtained by covering an outer periphery of an object to be packaged, which is the contents of the bottle, with the film and then shrinking the film by heat.
With regard to Claims 14 — 17, a monolayer is disclosed, as no other layer is required.
With regard to Claim 18, because the polyester amount of neopentyl glycol is 30 mol%, and because polyethylene terephthalate is crystalline, 70 mol% of the polyester is crystalline. The claimed amount of ethylene terephthalate containing no amorphous component is therefore disclosed.

ANSWERS TO APPLICANT’S ARGUMENTS
12.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782